Citation Nr: 1636750	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  04-16 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for glaucoma, including as due to service-connected sarcoidosis.

2.  Entitlement to service connection for sciatic nerve pain, including as due to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the Veteran's claim of service connection for glaucoma, including as due to service-connected sarcoidosis (which was characterized as a service connection claim for glaucoma).  The Veteran disagreed with this decision in February 2006.  He perfected a timely appeal in September 2006.  A Travel Board hearing was held at the RO in May 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In May 2007, September 2009, and in April 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain the Veteran's updated treatment records and schedule him from appropriate examination to determine the nature and etiology of his glaucoma.  The identified records subsequently were associated with the claims file and the requested examination occurred in May 2009.  The Board requested additional medical opinions concerning the nature and etiology of the Veteran's glaucoma in its September 2009 and April 2011.  This evidence was obtained and associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Following a review of the record, the Board requested an opinion from a Veterans Health Administration (VHA) clinician concerning the nature and etiology of the Veteran's glaucoma, including as due to his service-connected sarcoidosis (and the medication prescribed to treat it) in February 2016.  This opinion subsequently was provided later in 2016.  A copy of this opinion was sent to the Veteran and his service representative in June 2016.  The Veteran responded later in June 2016 that he had no further information or evidence to submit in support of his claim.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for sciatic nerve pain, including as due to service-connected low back strain, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran's glaucoma is not related to active service and was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active service, including as due to service-connected sarcoidosis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in August 2004, March 2006, January 2008, and in November 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his claimed disability is related to active service.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for glaucoma, including as due to service-connected sarcoidosis.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  As outlined in the Introduction, the Board also has obtained a VHA medical opinion concerning the contended etiological relationship between the Veteran's glaucoma and active service, including as due to service-connected sarcoidosis (and the medication prescribed to treat it).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports and VHA medical opinion set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations and VHA medical opinion of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Glaucoma

The Veteran contends that he incurred glaucoma during active service.  He alternatively contends that his service-connected sarcoidosis and the medication prescribed to treat it (prednisone) caused or contributed to his glaucoma.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because glaucoma is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for glaucoma, including as due to service-connected sarcoidosis.  The Veteran contends that he incurred glaucoma during active service.  He alternatively contends that his service-connected sarcoidosis (and the medication prescribed to treat it) caused or contributed to his glaucoma.  The record evidence does not support his assertions concerning in-service incurrence of glaucoma, a continuity of symptomatology for glaucoma since service separation, or a medical nexus between glaucoma and active service or any incident of service, including as due to service-connected sarcoidosis (and the medication prescribed to treat it).  For example, the Veteran available service treatment records show that, at his enlistment physical examination in July 1970, prior to his entry on to active service in August 1970, he denied all relevant pre-service medical history and reported wearing glasses.  Clinical evaluation showed his eyes were normal and his bilateral visual acuity was 20/25.

Clinical evaluation of the Veteran's eyes was unchanged on periodic physical examination in October 1972.  His visual acuity was 20/25 in the right eye correctable to 20/20 and 20/20 in the left eye.

The Veteran was hospitalized in late October 1978 following a motor vehicle accident in which he sustained a head injury.  He was seen on ophthalmology consult 1 week later after receiving a provisional diagnosis of post-concussion syndrome.  On ophthalmology consult in November 1978, the Veteran complained of blurry vision when driving.  His visual acuity was 20/25 in each eye.  Physical examination showed visual fields within normal limits, pupils equal, round, and reactive to light and accommodation although "sluggish," slit lamp examination within normal limits, and clear discs, maculae, and periphery.  The impression was examination within normal limits.

On outpatient treatment in October 1984, physical examination showed visual acuity of 20/30 in the right eye and 20/20 in the left eye, full extraocular movements, and pupils equal, round, and reactive to light and accommodation.  The assessment was low ametropia.

In March 1986, the Veteran complained of a 2-month history of blurred vision.  His visual acuity was 20/20 in both eyes.  The assessment was low myopia in the right eye.

In August 1986, a history of sarcoidosis was noted.  The Veteran reported taking Prednisone 60 mg four times daily.  His visual acuity was 20/30 in the right eye and 20/25 in the left eye.  He denied having any eye problems.  Slit lamp examination showed clear conjunctivae bilaterally and an inferior marginal opacification bilaterally consistent with corneal thinning.  The assessment was a history of sarcoidosis with no ocular signs and bilateral corneal degeneration.

On periodic physical examination in May 1989, clinical evaluation showed myopia and he wore glasses.  The Veteran's visual acuity was 20/40 in the right eye correctable to 20/20 and 20/20 in the left eye.

At the Veteran's separation physical examination in March 1990, prior to his separation from active service in August 1990, clinical evaluation showed presbyopia.  The Veteran's visual acuity was 20/70 correctable to 20/20 in the right eye and 20/50 correctable to 20/20 in the left eye.

The post-service evidence also does not support granting service connection for glaucoma, including as due to service-connected sarcoidosis (and the medication prescribed to treat it).  It shows instead that, although the Veteran currently complains of and is treated for glaucoma, it is not related to active service or any incident of service, including as due to service-connected sarcoidosis (and the medication prescribed to treat it).  For example, it appears that, following his service separation in August 1990, the Veteran initially was treated for glaucoma suspect beginning on VA outpatient treatment in October 1991, when his visual acuity was 20/25 in each eye.  The assessment included glaucoma suspect.  

The Veteran was hospitalized briefly at a VA Medical Center in May 1993 for rule-out low tension glaucoma in both eyes.  On admission, his visual acuity was 20/30 in each eye.  The diagnosis was rule-out low tension glaucoma.

On VA outpatient treatment in September 1999, a history of primary open angle glaucoma suspect was noted.  The Veteran denied experiencing any current eye discomfort.  The Veteran's visual acuity was 20/25 in the right eye and 20/20-1 in the left eye.  The assessment included primary open angle glaucoma suspect.

On VA examination in August 2004, the Veteran's complaints included intermittent fuzzy vision and blurred near vision.  He reported a history of sarcoidosis "with 'many' attacks of iritis in both eyes.  He has also been diagnosed with glaucoma or 'pre-glaucoma.'"  Physical examination showed visual acuity of 20/20 in each eye, full visual fields to confrontation, pupils equal, round, and reactive to light and accommodation, full extraocular movements, and no stigmata of iritis in either eye.  The VA examiner opined that the Veteran "has early open angle glaucoma" in the left eye.  This examiner also opined that, although the Veteran reported a history of iritis in both eyes, "as there were no stigmata in either eye of previous attacks, the iritis could not be classified as 'severe.'"  This examiner further opined:

It is impossible to state definitively whether the glaucoma is or is not related to his sarcoidosis without resorting to speculation.  Glaucoma is not known to be directly caused by sarcoidosis.  However, iritis, which is often to sarcoidosis [sic], may be associated with glaucoma.  In such cases, however, the iritis must be severe and would almost certainly leave telltale stigmata in the eye, which are not present on this Veteran's examination today.

(Emphasis in original.)

On private outpatient treatment in March 2006, the Veteran's complaints included episodic blurring of vision and episodic redness in the eyes.  He denied any family history of glaucoma.  "He has utilized steroids in the past for sarcoidosis but is currently not taking systemic steroids."  Physical examination showed visual acuity of 20/20 in the right eye and 20/25 in the left eye, a 1 to 2+ afferent pupillary defect in the left eye, inferior lid laxity, pterygium in the right eye "which was not encroaching on the visual axis," symmetric arcus senilis in both eyes, deep and quiet anterior chambers, and age appropriate lens changes in both eyes.  The assessment was glaucoma, left eye greater than right eye, which may represent chronic open angle glaucoma.  "Alternatively, he may have had bouts of sarcoid uveitis affecting his left eye greater than his right eye in the past.  I doubt this possibility, given the lack of synechia on examination.  Additionally, he may have had bouts of elevated intraocular pressure secondary to steroid administration in the past; however, I doubt this as well."

On VA optometry consult in November 2007, the Veteran complained of "trouble seeing 'close-up'."  A history of glaucoma was noted.  The Veteran's visual acuity was 20/40 in the right eye and 20/25- in the left eye.  Finger counting defects were noted in each eye.  The assessment included primary open angle glaucoma.

On VA examination in May 2009, the Veteran complained of blurry vision.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran "has primary open angle glaucoma dating back to at least 1999."  This examiner also stated that multiple ocular examinations between 2002 and 2007 showed excellent intraocular pressure control.  "His visual fields have been alternately within normal limits or mildly abnormal or borderline."  This examiner stated further, " The [Veteran's] sarcoid has been associated with recurrent sarcoid uveitis in one or both eyes."  Physical examination showed visual acuity of 20/20-3 in the right eye and 20/25 in the left eye, full visual fields to confrontation in both eyes, pupils equal, round, and reactive to light and accommodation, and full extraocular movements.  The VA examiner opined that the Veteran's glaucoma was not related to his sarcoidosis or iritis.  The rationale for his opinion was:

First, sarcoidosis is not a known direct cause of glaucoma.  Sarcoidosis-related uveitis, on the other hand, can produce severe secondary glaucoma in advanced cases, such as a secluded pupil from severe posterior synechiae.  As neither of [the Veteran's] eyes show any detectable sequelae of iritis or uveitis, it is evident that his sarcoid-related uveitis attacks have been relatively mild, and were unlikely to have produced his glaucoma.  In addition, there is no indication in his records of any periods of elevated intraocular pressure.  Therefore, his sarcoid-related uveitis was not known to have caused a spike in pressure at any time.

The impressions included low tension glaucoma in the left eye and a history of sarcoid-related uveitis in both eyes.

In a September 2009 letter, a VA ophthalmologist stated that the Veteran "has stationary optic atrophy resembling glaucomatous optic nerve damage.  While he has been labeled as a glaucoma patient previously and treated as such...the optic damage did not change with or without treatment."  This ophthalmologist opined that the Veteran's service treatment records should be examined "to look for single events that might have caused this damage, such as sarcoidosis involving the central nervous system, traumatic head concussions, or blunt eye injuries."

In an October 2010 letter, a different VA ophthalmologist opined that it was less likely than not that the Veteran's service-connected sarcoidosis aggravated his glaucoma.  The rationale for this opinion was:

Primary open angle glaucoma, and its sister condition, low- or normal-tension glaucoma, are complex diseases, the precise etiology of which remains undetermined.  Primary open angle glaucoma may progress despite all medical and surgical treatment, whether or not complicated by a secondary disease, such as sarcoidosis.

So, even assuming that the Veteran's sarcoidosis may have aggravated his glaucoma, it would not be possible to separate out the baseline manifestations of the glaucoma...from any increased manifestations of the glaucoma which may be due to the sarcoidosis...

In any event, review of the Claims File shows progression of the glaucoma, starting in 2004, but does not show additional bouts of ocular sarcoidosis during the same period, so that in the absence of ocular sarcoidosis flare-ups, the sarcoidosis could not have caused worsening of the glaucoma.

In a September 2011 letter, D.W.D., M.D., stated that he had reviewed the Veteran's claims file and found "a record of a car accident with unconsciousness for three days with no ocular sequelae."  The Veteran's diagnoses of low tension glaucoma and sarcoidosis with "numerous episodes of Iritis and Uveitis" was noted.  Dr. D.W.D. stated:

No examiner has ever been able to detect any posterior synechiae in either eye.  Sarcoidosis causes granulomatous Uveitis which is inflammation inside of the eyeball in which fibrin strands are formed which produce posterior synechiae which are fibrin tissue strands which scar the lens to the Iris and which can lead to elevated intraocular pressure and at times severe glaucoma.  [The Veteran] has no evidence of posterior synechiae so his episodes of Iritis were very mild and may not even have been related to his Sarcoidosis.

Dr. D.W.D. opined that there was no relationship between the Veteran's sarcoidosis and his glaucoma.  The rationale for this opinion was, "Sarcoidosis can cause a severe type of intraocular inflammation called Uveitis or Iritis and this can lead to internal eye scarring which can lead to elevated intraocular pressures.  This did not happen in [the Veteran's] case.  This physician also opined that there was "no relationship" between the Veteran's "head trauma from the car accident" and glaucoma.  This physician stated further, "The absence of intraocular posterior synechiae would indicate that [the Veteran's] Uveitis or Iritis was not related to Sarcoidosis but his Iritis may have been a different form called Non-granulomatous Uveitis which is not Sarcoid related."  This physician concluded that the Veteran's final diagnosis was low tension glaucoma of unknown etiology with no relationship to his sarcoidosis, head trauma, or other in-service or post-service health problems.

The Veteran asserted for the first time in testimony provided at his May 2013 Travel Board hearing that the corticosteroids prescribed to treat his service-connected sarcoidosis (which he identified as Prednisone) caused or aggravated (permanently worsened) his glaucoma.  See Board hearing transcript dated May 23, 2013, at pp. 2-3.  

The Board notes that the Veteran has submitted medical articles from the Internet in support of his appeal which discuss the contended causal relationship between long-term use of Prednisone and glaucoma.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998).  The medical articles obtained from the Internet and submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking his glaucoma to active service or to his service-connected sarcoidosis.  Thus, the medical articles submitted by the Veteran are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In response to the Board's request for an opinion concerning the contended etiological relationship between glaucoma and service-connected sarcoidosis or the medication (Prednisone) prescribed to treat it, a VHA ophthalmologist opined in an undated opinion received in May 2016 that he was in full agreement with the negative nexus opinions previously offered in May 2009 and in October 2010 (as discussed above).  With regard to the issue of whether the use of prescribed steroids aggravated the Veteran's glaucoma, this clinician stated:

There is an association of topical steroid use and increased intraocular pressure in genetically susceptible people, which may aggravate glaucoma.  However, in the record there are no data that point to prolonged use of steroids of [the] need for them in this case.  In fact, it is quite contrary to the link of steroids and glaucoma (high pressures) as there was never prolonged elevated pressure and the glaucoma in this case was labelled 'low pressure glaucoma.'

This VHA clinician then noted, "In extremely sensitive individuals systemic steroids may increase intraocular pressure but this is extraordinarily rare" and did not apply to the Veteran's case.  He next noted, "There are no supportive data on that show any residual effects of sarcoid on the eyes that would have required long term use of either topical or systemic steroids.  He concluded:

Glaucoma is a complicated disease and the 'high pressure' type and 'low pressure' variation may progress even with excellent treatment and apparently excellent intraocular pressure control.  The low pressure variety is extremely unpredictable in time course and rate of progression.  The number one uncontrollable risk for progression is aging.

He also concluded that there was no evidence whatsoever to support finding an etiological link between the use of corticosteroids prescribed to treat the Veteran's service-connected sarcoidosis and his glaucoma.

The Veteran has contended in lay statements and Board hearing testimony that he incurred glaucoma during active service or, alternatively, his service-connected sarcoidosis (and the medication prescribed to treat it) caused or contributed to his current glaucoma.  The record evidence does not support his assertions regarding in-service incurrence, a continuity or symptomatology, or a medical nexus between the Veteran's glaucoma and active service, including as due to service-connected sarcoidosis (and the medication prescribed to treat it).  The service treatment records show no complaints of or treatment for glaucoma during active service and his vision repeatedly was correctable to 20/20 (or within normal limits) when examined during service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board finds it highly significant that, on outpatient treatment in August 1986, a history of sarcoidosis was noted and the Veteran reported taking Prednisone 60 mg four times daily.  The Veteran denied having any eye problems.  The assessment included a history of sarcoidosis with no ocular signs.

The post-service evidence also does not support granting service connection for glaucoma, including as due to service-connected sarcoidosis (and the medication prescribed to treat it).  It shows instead that, although the Veteran has been diagnosed as having and treated for glaucoma since his service separation, it is not related to active service or any incident of service, including as due to service-connected sarcoidosis (and the medication prescribed to treat it).  It appears that the Veteran first was diagnosed as having glaucoma suspect in October 1991, more than 1 year after his separation from service in August 1990.  A diagnosis of glaucoma in the left eye was confirmed on VA examination in August 2004 and a diagnosis of glaucoma in the right eye was confirmed on VA outpatient treatment in March 2006.  

The Board acknowledges here that, in September 2009, a VA ophthalmologist opined that the Veteran's service treatment records should be examined "to look for single events that might have caused this damage, such as sarcoidosis involving the central nervous system, traumatic head concussions, or blunt eye injuries."  The Board also acknowledges that the Veteran was involved in a motor vehicle accident during active service.  Medical records contemporaneous to this in-service event show that the Veteran did not report, and the in-service clinicians who treated him for injuries incurred in this motor vehicle accident did not indicate, any eye injuries or "single events that might have caused this damage" as a result of this accident.  Similarly, Dr. D.W.D. opined in September 2011 that there was "no relationship" between the Veteran's "head trauma from the car accident" and glaucoma.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  And current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the September 2009 VA ophthalmologist's opinion is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for glaucoma, including as due to service-connected sarcoidosis.

The remaining medical opinions of record have addressed the Veteran's assertions regarding the claimed etiological relationship between glaucoma and active service, including as due to service-connected sarcoidosis (and the medication prescribed to treat it).  These opinions are to the effect that there is no etiological relationship between glaucoma and active service, including as due to service-connected sarcoidosis (and the medication prescribed to treat it).  For example, the August 2004 VA examiner opined that, although he could not determine whether sarcoidosis had contributed to the Veteran's glaucoma, the Veteran reported experiencing iritis "which may be associated with glaucoma.  In such cases, however, the iritis must be severe and would almost certainly leave telltale stigmata in the eye, which are not present on this Veteran's examination today."  In other words, this VA examiner concluded in August 2004 that the Veteran did not experience the type of severe iritis required to establish an etiological association between glaucoma and sarcoidosis.  The May 2009 VA examiner also provided a negative nexus opinion concerning the contended etiological relationship between the Veteran's glaucoma and his service-connected sarcoidosis.  A different VA examiner provided a similarly negative nexus opinion in October 2010, finding that there were no episodes of ocular sarcoidosis when the Veteran experienced progressively worsening glaucoma.  Dr. D.W.D. opined in September 2011 that there was no etiological link between the Veteran's glaucoma and his service-connected sarcoidosis because there was no evidence of severe intraocular inflammation or increased intraocular pressure.  Finally, the VHA clinician opined in May 2016 that there was no etiological link between the Veteran's glaucoma and his service-connected sarcoidosis or the corticosteroids prescribed to treat it.  All of these opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for glaucoma, including as due to service-connected sarcoidosis (and the medication prescribed to treat it).  In summary, the Board finds that service connection for glaucoma, including as due to service-connected sarcoidosis, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of glaucoma have been continuous since service.  He asserts that he continued to experience symptoms relating to glaucoma (blurry vision) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of glaucoma after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of glaucoma since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms of glaucoma.  Specifically, the service separation examination report reflects that the Veteran was examined and clinical evaluation showed only presbyopia.  His visual acuity was 20/70 correctable to 20/20 in the right eye and 20/50 correctable to 20/20 in the left eye.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including low back strain, status-post left knee cyst removal, headaches, anosmia, residuals of a nasal fracture, sinusitis, sarcoidosis, degenerative joint disease of the left knee, and patellofemoral pain syndrome of the right knee.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to glaucoma.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and the record evidence showing no etiological link between glaucoma and active service, including as due to service-connected sarcoidosis.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for glaucoma, including as due to service-connected sarcoidosis, is denied.


REMAND

The Veteran also contends that he incurred sciatic nerve pain during active service or, alternatively, his service-connected low back strain caused or contributed to his current sciatic nerve pain.  

As noted in the Introduction, the AOJ denied the Veteran's claim of service connection for sciatic nerve pain, including as due to service-connected low back strain, in a March 2016 rating decision.  In May 2016, the Veteran submitted the new VA Form 21-0958, "Notice of Disagreement," which is now required to initiate an appeal for VA benefits, and indicated that he was appealing the denial of service connection for sciatic nerve pain, including as due to service-connected low back strain.  This form was signed by the Veteran, dated on May 23, 2016, and electronically date-stamped as received by VA's Evidence Intake Center that same day.  To date, however, the AOJ has not yet issued a Statement of the Case (SOC) to the Veteran and his service representative on this claim.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his service representative on the issue of entitlement to service connection for sciatic nerve pain, including as due to service-connected low back strain.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issue of entitlement to service connection for sciatic nerve pain, including as due to service-connected low back strain.  A copy of any SOC should be associated with the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


